DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/3/2021.
Applicant's election with traverse of Group I (Claims 1, 3-8) in the reply filed on 8/3/2021 is acknowledged.  The traversal is on the ground(s) that each of the groups share Unity of Invention.  This is not found persuasive because as disclosed in the Restriction requirement dated 6/14/2021 it specifically states “the groups do not share the same or corresponding technical feature. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1. The method of Group II does not produce the product of Group I, and likewise the product of Group II does not need to be made by the method of Group II. With respect to Group III, it is drawn to an unrelated product with relation to Group II; Group III does not need to use the product of Group I.” As such, the groups do not appear to provide Unity of Invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer wall" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the two ends" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the upper end" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the lower end" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fakhari (US 2005/0150158) in view of Backman (US 5077944).

Regarding claim 1, Fakhari discloses a landscape edging with a stone surface, comprising an edging body (20, 320), wherein the edging body (20, 320) has flexibility (Fig. 1) and the outer wall thereof is provided with a decorative layer (202, Fig, 6); the edging body (20, 320) comprises a first plate (204) and a second plate (204), wherein a flexible layer (206) is disposed therebetween; the two ends of the flexible layer (206) are respectively bonded ([0038] by way of thermoset resin) with the first plate (204) and the second plate (204), but does not expressly disclose the decorative layer being made of stone particles.
However, Backman discloses a landscape edging with similar characteristics and a decorative coating made of stone (2, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fakhari, by adding a decorative stone layer to the outer portion of the edging, as taught by Backman, for the purpose of proving the edging with an aesthetically pleasing element when in use.  


In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 4, Fakhari discloses wherein the edging body (20, 320) comprises an upper end surface arranged at the top (the top of the edging), and a first side surface (outer surface of first element 204) and a second side surface (outer surface of second element 204) disposed on both sides; the upper end surface (the top of the edging), the first side surface (outer surface of first element 204) and the second side surface (outer surface of second element 204) are respectively provided with the decorative layer (202).

Regarding claim 5, Fakhari discloses wherein the first plate (204) and the second plate (204) are made of a non-woven fabric as a base ([0037] wherein the plates are made of randomly oriented fiberglass strands).

Regarding claim 6, Fakhari/Backman disclose the invention substantially as set forth above for claim 1, but does not expressly disclose the flexible layer is an asphalt layer.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the flexible layer of fiberglass with an asphalt flexible layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has 

Regarding claim 7, Fakhari discloses wherein a metal reinforcing wire mesh (300, 301) is further disposed between the first plate (204) and the second plate (204).

Regarding claim 8, Fakhari discloses wherein the decorative layer (202) is disposed at the upper end of the edging body (20, 320), and the lower end of the edging body (20, 320) is provided with an insertion portion (30) inserted into the soil (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RODZIWICZ/Examiner, Art Unit 3642                     

/MONICA L BARLOW/Primary Examiner, Art Unit 3644